                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                 BEAUFORT DIVISION

Elton Weiters,                              )            Civil Action No. 9:19-2420-RMG
                                            )
                       Petitioner,          )
                                            )
       V.                                   )                ORDER AND OPINION
                                            )
Warden Justin Andres,                       )
                                            )
       Respondent.                          )
~~~~~~~~~~~~~-                              )
       Before the Court is Petitioner Elton Weiters's motion pursuant to 28 U.S .C. § 2241 to

challenge the legality of his sentence.

       After pleading guilty to one count of possession with intent to distribute a controlled

substance and one count of being a felon in possession of a firearm or ammunition, Petitioner

was sentenced on January 27, 2017 in the District of South Carolina to a seventy-two month term

of incarceration plus a $200.00 special assessment and four-year term of supervised release.

(2:16-cr-0056-RMG-1 at Dkt. Nos. 41, 49.) In a Report and Recommendation dated September

23, 2019, the Magistrate Judge noted that this § 2241 motion is subject to dismissal because

Petitioner is attacking the legality of his conviction and sentence and that a § 2255 is the

appropriate vehicle for that relief sought, absent a showing that § 2255 is inadequate or

ineffective under the Wheeler savings clause. Rather than dismiss the motion, the Magistrate

Judge recommended that the Court, in the interest of justice, recharacterize the § 2241 motion as

brought under § 2255. (Dkt. No. 12.)            Petitioner did not object to the Report and

Recommendation.

       By Order and Opinion dated October 23, 2019, the Court provided Petitioner notice of

the Court's intention to recharacterize the motion, provided a warning regarding resulting



                                                -1-
restrictions on "second and successive" § 2255 motions, and provided Petitioner with the

opportunity to withdraw the instant § 2241 motion pursuant to Rule 41 or to amend it to contain

all of the claims he believes he has, by November 27, 2019.            The Court specified, " If Mr.

Weiters neither withdraws nor amends by that deadline, the Court will not recharacterize the

instant§ 2241 motion and it will be subject to dismissal." (Dkt. No. 19.)

        Petitioner has neither withdrawn nor amended his § 2241 motion. Accordingly, the Court

reviews it and finds that it is subject to dismissal because a § 2255 motion is the appropriate

vehicle for the relief sought. Rice v. Rivera, 617 F .3d 802, 807 (4th Cir. 2010) (noting that "it is

well established that defendants convicted in federal court are obligated to seek habeas relief

from their convictions and sentences through § 2255"). A petitioner may bring a § 2241 motion

if he or she demonstrates that a § 2255 motion would be "inadequate or ineffective to test the

legality of [the] detention." Jn re Jones, 226 F.3d 328, 333 (4th Cir. 2000). A § 2255 motion is

inadequate or ineffective if:

        (1) at the time of sentencing, settled law of this circuit or the Supreme Court
        established the legality of the sentence; (2) subsequent to the prisoner's direct
        appeal and first § 2255 motion, the aforementioned settled substantive law
        changed and was deemed to apply retroactively on collateral review; (3) the
        prisoner is unable to meet the gatekeeping provisions of§ 2255(h)(2) for second
        or successive motions; and (4) due to this retroactive change, the sentence now
        presents an error sufficiently grave to be deemed a fundamental defect.

United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018).             Here, there is no plausible

allegation that the savings clause permits Petitioner to bring his claims under § 2241, nor is there

any indication that he has filed a § 2255 action with the sentencing court to permit it to review

his claims for relief. Petitioner has, therefore, not satisfied the Wheeler test.

        For these reasons, Petitioner' s § 2241 motion (Dkt. No. 1) is DISMISSED WITHOUT

PREJUDICE.




                                                  -2-
       AND IT IS SO ORDERED.



                                     FJc~~~
                                     United States District Court Judge
December _j_, 2019
Charleston, South Carolina




                               -3-
